UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7490


HARVEY R. JOHNSON,

                Petitioner - Appellant,

          v.

M. CRUZ, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Joseph F. Anderson, Jr., Senior
District Judge. (1:13-cv-03347-JFA)


Submitted:   February 27, 2015            Decided:   March 12, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey R. Johnson, Appellant Pro Se.      Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Harvey R. Johnson, a federal prisoner, appeals the district

court’s    order       accepting      the    recommendation           of    the    magistrate

judge     and    denying       relief       on       his   28    U.S.C.      § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we    affirm    for   the        reasons     stated     by    the     district

court.     Johnson v. Cruz, No. 1:13-cv-03347-JFA (D.S.C. Sept. 24,

2014).     We dispense with oral argument because the facts and

legal    contentions         are   adequately          presented       in    the    materials

before this          court   and   argument          would      not   aid   the    decisional

process.

                                                                                      AFFIRMED




                                                 2